Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin Arnoldo Reyes appeals from the district court’s order denying his 18 U.S.C. § 3582 (2006) motion for reduction of sentence based upon Amendment 503 to the Sentencing Guidelines. We review an order granting or denying a § 3582(c)(2) motion for abuse of discretion. United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010). Under § 3582(c)(2), the district court may modify the term of imprisonment “of a defendant who has been sentenced ... based on a sentencing range that has subsequently been lowered.” Here, Reyes’ sentencing range was not lowered, as Reyes was sentenced after the amendment in question became effective. As such, § 3582 is inapplicable. Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.